EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments filed 02/03/2021, with respect to the 112, second paragraph, rejection have been fully considered and are persuasive. Examiner agrees the cancelation of claim 6 and the amendments made to claims 10-12 overcome the rejection. Therefore, the 112, second paragraph, rejection of claims 6-14 has been withdrawn. 
Applicant’s arguments filed 02/03/2021, with respect to the 102 rejection of claims 1 and 15 have been fully considered and are persuasive. Examiner agrees Martinek et al. fails to disclose the subject matter of amended claim 1, which includes the allowable subject matter of previously presented claim 6 and the subject matter of previously presented intervening claims 2-5. Examiner also agrees Martinek et al. fails to disclose the subject matter of amended claim 15, which includes the allowable subject matter of previously presented claim 17 and the subject matter of previously presented intervening claim 16. Therefore, the 102(a)(1) rejection of claims 1 and 15 by Martinek et al. has been withdrawn. 
Allowable Subject Matter
Claims 1, 7-15, 18, and 28-33 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7-14, and 28-33, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, each tooth of the first and second fingers is selectively receivable in the first or second groove of the surgical needle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 8, 2021